                 Case 1:19-cv-02379-KBJ Document 16 Filed 08/14/19 Page 1 of 1
Rev. /201



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY OF
THE U.S. HOUSE OF REPRESENTIVES

                     Plaintiff
                                                         Civil No.                  19-2379       (KBJ)
               vs.
DONALD F. MCGAHN II                                     Category E



                         Defendant




                                     REASSIGNMENT OF CIVIL CASE

      The above-entitled case was reassigned on     8/14/2019        from Chief Judge Beryl A. Howell

to Judge Ketanji Brown Jackson                          by direction of the Calendar Committee.



                                   (Case Not Related)


                                                                  JUDGE ELLEN S. HUVELLE
                                                                  Chair, Calendar and Case
                                                                  Management Committee


cc:           Chief Judge Beryl A. Howell                            & Courtroom Deputy
              Judge Ketanji Brown Jackson                  & Courtroom Deputy
            Liaison, Calendar and Case Management Committee
